Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the environment of Figure 1 and XIS Map Partition Server in Figure 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "320" in figures 3 and 4 and "210" in [00117] have both been used to designate Static Local Map Task, also referred to as the SLMT.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 410, representing the map partition server, first mentioned in paragraph [0094].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1920, representing route 2.0.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 14, and 16 objected to as it is unclear what “MLP lane described routes” are. 

Claim Rejections - 35 USC § 112
Claim 13 recites the limitation "the motion planning stack".  There is insufficient antecedent basis for this limitation in the claim, as this claim does not depend upon a previous claim which has introduced a motion planning stack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180225835) in view of Sim (US 20190113925) and common sense.
In regards to claim 1, Harada teaches a system for providing map data to a vehicle (Fig 1 & 2), comprising: 
a static map memory that stores static map data; ([0037] map data 260 may be stored in database 250 on a memory or stored in map alignment system 170 memory 210. [0071] map data can include one or more static obstacle maps.)
a map relative pose dependent server that generates submaps from the static map data based on at least one of pose and route information for the vehicle;  ([0028] map alignment system 170, which may be a server, divides map data 260 into two separate grids. The divided grids are submaps. [0039] 
sensors that provide environmental data as perception data; ([0038] map alignment system 170 acquires at least a portion of map data using various sensors integrated with the vehicle 100. [0076], [0077] sensor system of vehicle includes internal vehicle sensors 121 that determine information about the vehicle 100 and environment sensors 122 that determine information about the driving environment. This is in the form of perception data.)
an application program interface that generates map requests; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. As such, the autonomous driving module must generate map requests.) and 
Harada also teaches the mapping module may select the closest tile to the vehicle and the neighboring tiles ([0039]).
Harada does not teach: 
a multiplexer that enables selection of at least one of the generated submaps and the perception data in response to a map request. 
However, one of ordinary skill in the art would have recognized that a multiplexer is both common and conventional and its primary purpose is to select between inputs based on conditions while providing a single output. Thus, anyone of ordinary skill would have thought to use a multiplexer to select between different inputs based on conditions, while providing only a single output. This is a multiplexer, which one of ordinary skill would have had the common sense to use, being used for its conventional purpose.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada by incorporating conventional knowledge and common sense and the teachings of Sim such that the reliability of map data and the reliability of sensor data is used to select between using the map data and the sensor data, and a multiplexer may be used for its conventional purpose, to select a single output based on multiple inputs, where the inputs are the map data and the sensor data. 
The motivation to use a multiplexer is that it provides a more economic means of controlling a vehicle, by allowing for example reduced wiring. Further, the motivation to select between sensor data and map data based on reliability, is that, as acknowledged by Sim, this allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well. 

In regards to claim 2, Harada, as modified by Sim and common sense, teaches the system of claim 1, wherein the map relative pose dependent server comprises at least one processor unit and a machine-readable medium comprising instructions thereon that ([0029] map alignment system may use vehicle’s processor or independent processor, includes a memory storing instructions.), when executed by the at least one processor unit, causes the at least one processor unit to perform operations comprising: 

requesting map data for a current submap including the vehicle based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one point from received current submap data and requesting all submaps within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and 
merging all submap responses together and publishing the merged submaps as a response message to the map request. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 3, Harada, as modified by Sim and common sense, teaches the system of claim 2, wherein the machine-readable medium further comprises instructions thereon that, when 
receiving a route from a vehicle command system; ([0082] traveling route may be determined by navigation system 147. One of ordinary skill would have recognized it must then be received by control systems of vehicle to be used.)
identifying a sub-region of interest along the route; ([0038] map module can determine closest tile to the vehicle. The closest tile is a sub-region of interest along the route of the vehicle.)
receiving pose data from a pose state estimator; ([0076] vehicle sensors 121 can be used to determine position and orientation changes of the vehicle. This is estimating the pose and must be received in some way by the processing units of the vehicle.)
requesting map data for multiple submaps in a sub-region of interest along the route based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one geometric point from each received submap data and requesting all submaps within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and 


In regards to claim 4, Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, and this information may be transmitted to the vehicle based upon a request. 
	The motivation to do so is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well. 

In regards to claim 5, Harada, as modified by Sim and common sense, teaches the system of claim 1, wherein the machine-readable medium further comprises instructions thereon that, when executed by the at least one processor unit, causes the at least one processor unit to generate a submap-to-submap transform graph that supplies transforms from each submap's reference frame to 

In regards to claim 7, Sim teaches that when a camera recognizes information around the vehicle, including lane information accurately and the map information is determined to be unreliable, the camera information will be used ([0106]). This is a case in which the map information and the camera information do not match. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim such that when map data is determined to be unreliable and camera data is determined to be reliable, camera data may instead be used by the vehicle, which is a situation in which the camera and map information do not match. 
The motivation to do so is that, as acknowledged by Sim, this allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well. 

In regards to claim 8, Sim teaches cameras may be used by the server to update map information relating to the surroundings of the vehicle ([0041], [0042]). This is a perceived local map generated from perception data. This information may be determined to be reliable and selected to control the vehicle ([0106]).
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim, such that the system may generate map information of the vehicle’s surroundings based on the sensors of the vehicle, which can then be selected to control the vehicle by a multiplexer.
The motivation to do so is that, as acknowledged by Sim, determining mapping information from sensors allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well. 

In regards to claim 9, Sim teaches the vehicle may be equipped with image sensors that capture image data ([0047], [0048]), and may compare sensed information with map information to update the map information, including specifically lane information ([0076]). Because this is comparing sensed information with map information to update lane information, the system must be able to form an approximation of lane information as perceived by the sensors, this is a perceived lane graph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim, such that a lane approximation can be formed by sensors, which can then be used to update map information. 


In regards to claim 10, Sim teaches sensor data may be used to update map information, including lane information ([0076]). This is merging map information and perceived lane information, which is a perceived lane graph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim, such that the vehicle may use sensor data to update map information, which includes updating specific map tiles, in response to a request. This is merging submaps and a perceived lane graph that may be performed by the multiplexer. 
The motivation to do so is that, as acknowledged by Sim, updating mapping information, including lane information, with sensor information allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 11, Harada, as modified by Sim and common sense, teaches the system of claim 1, wherein the map relative pose dependent server comprises a map requester that requests static map data from the static map memory based on at least one of pose and route information for the vehicle and a map builder that merges the requested static map data into submaps and generates a response message including the merged submaps in response to the map request. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine 

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180225835) in view of Sim (US 20190113925).
In regards to claim 18, Harada teaches a computer-implemented method of providing map data to a vehicle, (Fig 3 & 7) comprising: 
generating submaps from static map data based on at least one of pose and route information for the vehicle; ([0042] at step 320, map data is segmented into a first and second grid. This is generating submaps from static map data [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose.)
generating perception data from environmental data collected by sensors; ([0038] map alignment system acquires at least a portion of map data using various sensors integrated with the vehicle 100. [0076], [0077] sensor system of vehicle includes internal vehicle sensors that determine information about the vehicle and environment sensors that determine information about the driving environment. This is in the form of perception data.)
receiving map requests; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have 
Harada also teaches the mapping module may select the closest tile to the vehicle and the neighboring tiles ([0039]).
Harada does not teach: 
selecting at least one of the generated submaps and the perception data in response to a map request. 
However, Sim teaches selecting between using map information and sensor information to identify the surrounding environment of a vehicle based at least in part upon the reliability of the map information and the sensor information ([0104]-[0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping method of Harada by incorporating the teachings of Sim such that the reliability of map data and the reliability of sensor data is used to select between using the map data and the sensor data.
The motivation to do so is that, as acknowledged by Sim, this allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well. 

In regards to claim 19, Harada, as modified by Sim, teaches the method of claim 18, further comprising: 
receiving pose data from a pose state estimator; ([0076] vehicle sensors can be used to determine position and orientation changes of the vehicle. This is estimating the pose and must be received in some way by the processing units of the vehicle.)

deriving at least one point from received current submap data and requesting all submaps within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.)
merging all submap responses together; and publishing the merged submaps as a response message to the map request. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 20, Harada, as modified by Sim, teaches the method of claim 19, further comprising: 
receiving a route from a vehicle command system; ([0082] traveling route may be determined by navigation system 147. One of ordinary skill would have recognized it must then be received by control systems of vehicle to be used.)

receiving pose data from a pose state estimator; ([0076] vehicle sensors can be used to determine position and orientation changes of the vehicle. This is estimating the pose and must be received in some way by the processing units of the vehicle.)
 requesting map data for multiple submaps in a sub-region of interest along the route based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one geometric point from each received submap data and requesting all submaps within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.)
merging all submap responses together; ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.) and 


In regards to claim 21, Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information in lane information, which is a lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping method of Harada, as already modified by Sim, by further incorporating the teachings of Sim, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, and this information may be transmitted to the vehicle based upon a request. 
The motivation to do so is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well. 

In regards to claim 22, Harada, as modified by Sim, teaches the method of claim 21, further comprising generating a submap-to-submap transform graph for submaps generated from the static map data and transforming the submap-to-submap transform graph into a continuous coordinate frame by using a current vehicle pose containing transformations from the vehicle to the merged submaps and continuous coordinate frame to query the submap-to- submap transform graph used to generate the 

In regards to claim 23, Harada teaches a tangible machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, causes the at least one processor unit to perform operations comprising: ([0095] may take the form of programs stored in computer-readable storage medium)
generating submaps from static map data based on at least one of pose and route information for a vehicle; ([0042] map data is segmented into a first and second grid. This is generating submaps from static map data [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose.)
generating perception data from environmental data collected by sensors; ([0038] map alignment system acquires at least a portion of map data using various sensors integrated with the vehicle 100. [0076], [0077] sensor system of vehicle includes internal vehicle sensors that determine information about the vehicle and environment sensors that determine information about the driving environment. This is in the form of perception data.)
receiving map requests; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on 
Harada also teaches the mapping module may select the closest tile to the vehicle and the neighboring tiles ([0039]).
Harada does not teach: 
selecting at least one of the generated submaps and the perception data in response to a map request.
However, Sim teaches selecting between using map information and sensor information to identify the surrounding environment of a vehicle based at least in part upon the reliability of the map information and the sensor information ([0104]-[0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping instructions of Harada by incorporating the teachings of Sim such that a multiplexer may be used for its conventional purpose, to select a single output based on multiple inputs, and the reliability of map data and the reliability of sensor data is used to select between using the map data and the sensor data.
The motivation to do so is that, as acknowledged by Sim, this allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Sim and common sense, in further view of Xu et al. (US 20190266418).
In regards to claim 6, Harada, as modified by Sim and common sense, teaches the system of claim 1. 

However, Xu teaches data representing lane information may be compiled for an autonomous driving stack including a perception layer, a world model management layer, a planning layer, a control layer, and other layers ([0047]). These are a perception stack and a motion planning stack and in combination form a prediction stack. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by incorporating the teachings of Xu such that when a request is made for map information, it is made for an autonomous driving stack including layers devoted to perception, prediction, and planning. 
The motivation to do so is that, as acknowledged by Xu, implementing such a stack with these layers, allows for aiding the autonomous vehicle in navigating the driving surface safely and effectively ([0047]).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Sim and common sense, in further view of Kalai et al. (US 20130147846).
In regards to claim 12, Harada, as modified by Sim and common sense, teaches the system of claim 1.
Sim also teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph and is transforming route information to lane information ([0134]-[0136]). As such, this acts as a route translator.

However, Kalai teaches map data may be stored in different zoom levels, with a different radii and different number of map tiles associated with each level ([0033], [0034]). A server may be configured to transmit map information to client devices ([0037]), based on a request ([0042]). This is a large radius map requester, handled by a server. The maps may be requested based upon a current position of the vehicle with the vehicle at the center position ([0063]). Further, Kalai also teaches a map related imaging system that renders a map image based on the received map data ([0030]). This is a map builder. Still further, Kalai teaches the map information may be requested based on a viewing window state, which may be centered on the vehicle, which changes as the vehicle approaches different portions of the route ([0063]). This is an autonomy radius map requester that determines when to re-request map data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim and incorporating the teachings of Kalai, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, translate the map information into driving route information including lane information, different zoom levels of map information with different associated radii of map tiles may be requested from a server that handles map requests, rendered into a map image, including lane information, and requested dynamically based upon a window of map information centered on the vehicle.


In regards to claim 13, Kalai teaches a route may comprise an origin, a destination, and a set of roads, streets, paths, and segments. Further, that a plurality of routes may be determined and presented to the user and the route may be projected onto a map surface or map area ([0041]). Combining multiple roads, streets, paths, and segments between an origin and a destination is merging a route. Likewise, presenting multiple routes options is equally merging by a route selector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim, common sense, and Kalai, by further incorporating the teachings of Kalai, such that routes may be merged and selected. 


In regards to claim 14, Harada, as modified by Sim and common sense, teaches the system of claim 1.
Sim also teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph and is transforming route information to lane information ([0134]-[0136]). As such, this acts as a route translator.
Harada, as modified by Sim and common sense does not teach: wherein the map relative pose dependent server comprises a large radius map prefetcher that prefetches a large radius map centered around the vehicle, a map builder that converts received large radius map data into lane graphs, an autonomy local map prefetcher that prefetches map data from the map builder, and a route merger responsive to the map data to create merged routes for selection by a route selector of a motion planning stack of an autonomous vehicle. 
However, Kalai teaches map data may be stored in different zoom levels, with a different radii and different number of map tiles associated with each level ([0033], [0034]). A server may be configured to transmit map information to client devices ([0037]), based on a request ([0042]). Map information may be fetched ahead of time and stored in memory or a buffer ([0040]). This is a large radius map prefetcher. The maps may be requested based upon a current position of the vehicle with the vehicle at the center position ([0063]). Further, Kalai also teaches a map related imaging system that renders a map image based on the received map data ([0030]). This is a map builder. Still further, Kalai teaches the map information may be requested based on a viewing window state, which may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim and incorporating the teachings of Kalai, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, translate the map information into driving route information including lane information, different zoom levels of map information with different associated radii of map tiles may be requested from a server that handles map requests, rendered into a map image, including lane information, requested dynamically based upon a window of map information centered on the vehicle, and routes may be merged and selected.
The motivation to do determine lane information from map information is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well. Further, the motivation to determine different levels of zoom and associated map information is that, as acknowledged by Kalai, different zoom levels may have a different number of map tiles associated with them ([0034]) which allows for different levels of information to be requested from a server, which may be prefetched to allow for obtaining map information even when a map server or database is unavailable ([0025]). The 

In regards to claim 15, Sim also teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph and is transforming route information to lane information ([0134]-[0136]).
Kalai teaches map data may be stored in different zoom levels, with a different radii and different number of map tiles associated with each level ([0033], [0034]). A server may be configured to transmit map information to client devices ([0037]), based on a request ([0042]). Map information may be fetched ahead of time and stored in memory or a buffer ([0040]). This is a large radius map prefetcher. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim, common sense, and Kalai, by further incorporating the teachings of Sim and Kalai, such that large radius map information may be acquired and lane information may be determined from this when prefetched. 


In regards to claim 16, Harada, as modified by Sim and common sense, teaches the system of claim 1.
Sim also teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph and is transforming route information to lane information ([0134]-[0136]). As such, this acts as a route translator.
Harada as modified by Sim and common sense does not teach:  wherein the map relative pose dependent server comprises a large radius map prefetcher that prefetches a large radius map centered around the vehicle, a map server that converts received large radius map data into lane graphs, an autonomy local map prefetcher that prefetches map data from the map builder, a road network localizer that selects map data in a proximity of the vehicle, and a route merger responsive to the map data to create merged routes for selection by a route selector of a motion planning stack of an autonomous vehicle. 
However, Kalai teaches map data may be stored in different zoom levels, with a different radii and different number of map tiles associated with each level ([0033], [0034]). A server may be configured to transmit map information to client devices ([0037]), based on a request ([0042]). Map information may be fetched ahead of time and stored in memory or a buffer ([0040]). This is a large 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim and common sense, by further incorporating the teachings of Sim and incorporating the teachings of Kalai, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, translate the map information into driving route information including lane information, different zoom levels of map information with different associated radii of map tiles may be requested from a server that handles map requests, rendered into a map image, including lane information, requested dynamically based upon a window of map information centered on the vehicle, and routes may be merged and selected.
The motivation to do determine lane information from map information is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well. Further, the motivation to 

In regards to claim 17, Kalai teaches map information may be requested based on a viewing window state, which may be centered on the vehicle, which changes as the vehicle approaches different portions of the route ([0063]). This is a map requester that determines when to request and re-request map data. Further, a server may be configured to transmit map information to client devices ([0037]). The map information is requested by the vehicle based on location from the server and relevant information is sent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Sim, common sense, and Kalai, by further incorporating the teachings of Kalai, such that the vehicle may request map information from a server based on the progress of the vehicle along a route. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson et al. (US 8948954) teaches a vehicle that can make control determinations based upon a confidence in lane estimation. 
Kalai et al. (US 20120143504) teaches prefetching map information for use in guiding a vehicle along a route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661